Citation Nr: 1047235	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher initial rating for the residuals of left 
knee status post arthroscopic allograft reconstruction of the 
anterior cruciate ligament and partial lateral meniscectomy (left 
knee disorder), rated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Terrence T. Griffin





INTRODUCTION

The Veteran had active military service from February 1991 to 
December 1992 and from February 26, 2004 to February 25, 2005.  
He also had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA), as a member of the 
Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that a higher and/or separate rating is 
warranted for his left knee disability because his left knee 
disability is manifested by limitation of motion due to chronic 
pain and stiffness, as well as locking and frequent episodes of 
subluxation and instability.  In this regard, the Board observes 
that the objective evidence shows that the Veteran's left knee 
disability has been productive of both limitation of motion and 
instability.  See May 2006 VA joints examination report.

In several statements, the Veteran reported that his left knee 
disorder has worsened since the most recent VA examination, which 
was conducted in May 2006.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current nature, 
extent and severity of his left shoulder disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

The Board also observes that the veteran receives VA treatment 
for this condition, and records of his VA care, and with the 
exception of a June 2008 outpatient treatment entry that the 
Veteran submitted to the Board that same month, his VA outpatient 
treatment records, dated since September 2007, have not been 
associated with the claims folder.  Under the law, VA must obtain 
these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  For this reason as well, the claim must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate any pertinent, 
outstanding records pertaining to the 
Veteran's left knee from the VA Medical 
Center, in Jackson, Mississippi, dated since 
September 2007.  Any negative response 
should be in writing, and associated 
with the claims folder.

2.  Then schedule the Veteran for an 
appropriate examination to determine the 
current nature and severity of his left knee 
disorder.  The claims folder must be made 
available to and reviewed by the examiner.  
The examiner should record the full history 
of the disorder, including the Veteran's 
account of symptomatology and the relevant 
medical evidence of record.  The examiner 
should perform an appropriate range of motion 
examination, expressing all findings in 
degrees and noting the degree where painful 
motion, if any, is present, on both flexion 
and extension.  Further, the examiner should 
note the presence, or absence, of weakened 
movement, excess fatigability, and 
incoordination present, to include on 
repetitive testing.  The examiner must also 
indicate whether, and to what extent, there 
is any left knee instability, subluxation or 
locking.  

All findings and conclusions should be set 
forth in a legible report.

3.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider the additional evidence 
associated with the file, since the issuance 
of the September 2007 Statement of the Case 
(SOC), and readjudicate the Veteran's claim.  
In doing so, the RO must specifically 
consider whether separate or higher ratings 
are warranted for limitation of flexion 
and/or extension under Diagnostic Codes 5260 
and 5261 and for recurrent subluxation or 
lateral instability under Diagnostic Code 
5257.  If the foregoing action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claims should be 
returned to this Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

